Exhibit 10.1
$400,000,000
OASIS PETROLEUM INC.
7.25% Senior Notes due 2019
Purchase Agreement
January 28, 2011
J.P. Morgan Securities LLC
as Representative of the
several Initial Purchasers listed
in Schedule 1 hereto
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
     Oasis Petroleum Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $400,000,000 principal amount of its 7.25% Senior Notes due
2019 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of February 2, 2011 (the “Base Indenture”) between the Company
and U.S. Bank National Association, as trustee (the “Trustee”), as amended and
supplemented by the First Supplemental Indenture thereto dated as of February 2,
2011 (the “Supplemental Indenture”) among the Company, the guarantors listed in
Schedule 2 hereto (the “Guarantors”) and the Trustee. The Base Indenture as
amended and supplemented by the Supplemental Indenture is referred to herein as
the “Indenture.” The Securities will be guaranteed on an unsecured senior basis
pursuant to guarantees (the “Guarantees”) by each of the Guarantors as set forth
in the Indenture.
     The Securities will be sold to the Initial Purchasers in a transaction not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company and the Guarantors have
prepared a preliminary offering memorandum dated January 24, 2011 (the
“Preliminary Offering Memorandum”) and will prepare an offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Company and the Securities. Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this Agreement. The
Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below), the
Recorded Road Show (as defined below) and the Offering

 



--------------------------------------------------------------------------------



 



Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Preliminary Offering Memorandum. References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
shall be deemed to refer to and include any document incorporated by reference
therein.
     At or prior to 12:15 p.m. (Eastern Standard Time) on the date hereof, which
is before the time when sales of the Securities were first made (the “Time of
Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
     Holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a
Registration Rights Agreement, to be dated the Closing Date (as defined below)
and substantially in the form attached hereto as Exhibit A (the “Registration
Rights Agreement”), pursuant to which the Company and the Guarantors will agree
to file one or more registration statements with the Securities and Exchange
Commission (the “Commission”) providing for the registration under the
Securities Act of the resale of the Securities or the offer and issuance of the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement.
     The Company and the Guarantors hereby confirm their agreement with the
several Initial Purchasers concerning the purchase and resale of the Securities,
as follows:
     1. Purchase and Resale of the Securities. (a) On the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, the Company agrees to issue and sell the Securities
to the several Initial Purchasers as provided in this Agreement, and each
Initial Purchaser agrees, severally and not jointly, to purchase from the
Company, the respective principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule 1 hereto at a price equal to 97.75% of the
principal amount thereof plus accrued interest, if any, from February 2, 2011 to
the Closing Date. The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.
     (b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
     (i) it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;
     (ii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act

2



--------------------------------------------------------------------------------



 



(“Regulation D”) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; and
     (iii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
     (A) within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
     (B) in accordance with the restrictions set forth in Annex C hereto.
     (c) Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(h), Vinson & Elkins LLP as counsel
for the Company, and Andrews Kurth LLP as counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (b) above (including Annex C hereto), and
each Initial Purchaser hereby consents to such reliance.
     (d) The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.
     (e) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.
     2. Payment and Delivery.
     (a) Payment for and delivery of the Securities will be made at the offices
of Vinson & Elkins LLP at 10:00 A.M., New York City time, on February 2, 2011,
or at such other time or place on the same or such other date, not later than
the fifth business day thereafter, as the

3



--------------------------------------------------------------------------------



 



Representative and the Company may agree upon in writing. The time and date of
such payment and delivery is referred to herein as the “Closing Date.”
     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.
     3. Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
     (a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.
     (b) Additional Written Communications. The Company and the Guarantors
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show (the “Recorded
Road Show”) or other written communications, in each case used in accordance
with Section 4(c). Each such Issuer Written Communication, when taken together
with the Time of Sale Information, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and Guarantors make no representation and warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the

4



--------------------------------------------------------------------------------



 



Representative expressly for use in any Issuer Written Communication. Each
Issuer Written Communication does not conflict with the Time of Sale Information
or the Offering Memorandum.
     (c) Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and, when filed, did not or will not, as
applicable, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     (d) Financial Statements. The historical consolidated financial statements
(including the related notes and supporting schedules, if any) of the Company
and its consolidated subsidiaries included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum present fairly, in
all material respects, the consolidated financial position of the Company and
its subsidiaries as of the dates and for the periods specified; such financial
statements have been prepared in accordance with the applicable accounting
requirements of Regulation S-X under the Securities Act and in conformity with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved and the supporting
schedules included or incorporated by reference in each of the Time of Sale
Information and Offering Memorandum present fairly in all material respects the
information stated therein. The summary historical consolidated data set forth
in each of the Time of Sale Information and the Offering Memorandum under the
caption “Summary—Summary historical consolidated financial data,” and the
selected historical consolidated data set forth under the caption “Selected
historical consolidated financial data” in each of the Time of Sale Information
and Offering Memorandum is accurately presented in all material respects and
prepared on a basis consistent with the historical financial statements from
which it has been derived. All disclosures contained in each of the Time of Sale
Information and the Offering Memorandum regarding “non-GAAP financial measures”
(as such term is defined by the rules and regulations of the Commission) comply
in all material respects with Regulation G under the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. Any other
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum has been derived from the
accounting records of the Company and its subsidiaries and presents fairly, in
all material respects, the information shown thereby.
     (e) No Material Adverse Change. Except as set forth in each of the Time of
Sale Information and the Offering Memorandum, since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and Offering Memorandum, there has not
occurred any material adverse change, or any development involving a prospective
material adverse change, in the condition, financial or otherwise, or in the
earnings, business or operations, capitalization or long-term debt of the
Company and its subsidiaries, taken as a whole.
     (f) Organization and Good Standing of the Company. The Company has been
duly incorporated, is validly existing as a corporation in good standing under
the laws of the State of

5



--------------------------------------------------------------------------------



 



Delaware, has the corporate power and authority to own, lease, operate or hold
its property and to conduct its business and to enter into and assume the
liabilities and obligations assumed or to be assumed by it pursuant to the
Transaction Documents (as defined below) to which it is a party, as described in
each of the Time of Sale Information and Offering Memorandum, and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or lease of property requires
such qualification, except to the extent the failure to be so qualified or be in
good standing would not, individually or in the aggregate, have a material
adverse effect on the business, properties, financial position, stockholders’
equity, results of operations, or prospects of the Company and its subsidiaries,
taken as a whole, or on the performance by the Company and the Guarantors of
their obligations under the Securities and the Guarantees (a “Material Adverse
Effect”).
     (g) Organization and Good Standing of the Subsidiaries. The Company has no
subsidiaries other than those identified on Schedule 3. Each subsidiary of the
Company, including the Guarantors, has been duly incorporated, formed or
organized, as applicable, is validly existing as an entity in good standing
under the laws of the jurisdiction of its incorporation, formation or
organization, as applicable (such jurisdictions listed on Schedule 3), has the
corporate or other power and authority to own, lease, operate or hold its
property and to conduct its business, and to enter into and assume the
liabilities and obligations assumed or to be assumed by it pursuant to the
Transaction Documents to which it is a party, as described in each of the Time
of Sale Information and the Offering Memorandum, and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or lease of property requires such
qualification (such jurisdictions listed on Schedule 3), except to the extent
that the failure to be so qualified or be in good standing would not have a
Material Adverse Effect. The Company does not own, directly or indirectly,
equity securities or other ownership interests of any entity other than its
interests in such subsidiaries.
     (h) Capitalization. The table under the heading “Capitalization” in each of
the Time of Sale Information and the Offering Memorandum sets forth as of the
date of such table, (i) the actual capitalization of the Company and its
subsidiaries on a consolidated basis and (ii) the as adjusted capitalization of
the Company and its subsidiaries on a consolidated basis, after giving effect to
the issuance of the Securities and the application of the net proceeds therefrom
as described in each of the Time of Sale Information and in the Offering
Memorandum under the section entitled “Use of proceeds.” The limited liability
company agreements governing all limited liability company interests of each
subsidiary of the Company have been validly executed and delivered, and all
capital contributions required under such limited liability company agreements
have been paid in full; and all of the limited liability company interests of
each subsidiary of the Company have been duly and validly authorized and issued,
fully paid and are non-assessable, and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
as otherwise described in each of the Time of Sale Information and the Offering
Memorandum, including liens under the Amended and Restated Credit Agreement,
dated as of February 26, 2010, by and among Oasis Petroleum LLC, Oasis Petroleum
North America LLC, the guarantors party thereto, BNP Paribas, as Administrative
Agent and the lenders thereto, as amended by the First Amendment to Amended and
Restated Credit Agreement, dated as of June 3, 2010, the Second Amendment to
Amended and Restated Credit Agreement, dated as of August 11, 2010, and the
Third Amendment to Amended and Restated

6



--------------------------------------------------------------------------------



 



Credit Agreement and Limited Waiver, dated as of January 21, 2011 (as so
amended, the “Credit Agreement”).
     (i) Due Authorization. The Company and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee set forth therein), the
Exchange Securities and the Registration Rights Agreement (collectively, the
“Transaction Documents”) and to perform their respective obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.
     (j) The Base Indenture and the Supplemental Indenture. The Base Indenture
has been duly authorized by the Company and, when duly executed and delivered in
accordance with its terms by the Company, the Base Indenture will constitute a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors rights generally or by equitable principles relating to enforceability
(collectively, the “Enforceability Exceptions”); the Supplemental Indenture has
been duly authorized by the Company and each of the Guarantors and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, the Supplemental Indenture will constitute a valid and legally binding
agreement of the Company and each of the Guarantors enforceable against the
Company and each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions; and on the Closing Date, the Indenture will conform
in all material respects to the requirements of the Trust Indenture Act of 1939,
as amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.
     (k) The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of and be in the form contemplated by the Indenture; and the
Guarantees have been duly authorized by each of the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of and be in the form
contemplated by the Indenture.
     (l) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees thereof by the Guarantors) will have been duly
authorized by the Company and each of the Guarantors and, when duly executed,
authenticated, issued and delivered in accordance with the Indenture and as
contemplated by the Registration Rights Agreement, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company, as issuer, and each of the Guarantors, as guarantor, enforceable
against the Company and each of the Guarantors in accordance with their terms,

7



--------------------------------------------------------------------------------



 



subject to the Enforceability Exceptions, and will be entitled to the benefits
of and be in the form contemplated by the Indenture.
     (m) Purchase and Registration Rights Agreements. This Agreement has been
duly authorized, executed and delivered by the Company and each of the
Guarantors; and the Registration Rights Agreement has been duly authorized by
the Company and each of the Guarantors and on the Closing Date will be duly
executed and delivered by the Company and each of the Guarantors and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Guarantors enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.
     (n) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.
     (o) No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.
     (p) No Conflicts. The execution, delivery and performance by the Company
and each of the Guarantors of each of the Transaction Documents to which each is
a party, the issuance and sale of the Securities (and the Guarantees), and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except for any such
conflict, breach, violation, default, lien, charge or encumbrance described in
clauses (i) and (iii) above, which would not, individually or in the aggregate,
have a Material Adverse Effect.

8



--------------------------------------------------------------------------------



 



     (q) No Consents Required. No consent, approval, authorization, order,
filing, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities (and
the Guarantees), and compliance by the Company and each of the Guarantors with
the terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders, filings and registrations or qualifications (i) as may be required under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers or (ii) with respect to the Exchange
Securities (and the related guarantees thereof by the Guarantors) as may be
required under the Securities Act, the Trust Indenture Act and applicable state
securities laws as contemplated by the Registration Rights Agreement.
     (r) Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is a party (or with respect to any of the foregoing in
existence on the date hereof, to which the Company or any of its subsidiaries
could reasonably be expected to become a party) or to which any property of the
Company or any of its subsidiaries is subject (or with respect to any of the
foregoing in existence on the date hereof, to which any such property could
reasonably be expected to become subject) other than (i) as accurately described
in each of the Time of Sale Information and the Offering Memorandum and
(ii) that, individually or in the aggregate, would not have a Material Adverse
Effect; and, to the knowledge of the Company and each of the Guarantors, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or by others.
     (s) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, are
independent public accountants with respect to the Company and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by
Regulation S-X.
     (t) Title to Real and Personal Property. Each of the Company and its
subsidiaries has (i) good and defensible title to all of its oil and gas
properties (including oil and gas wells, producing leasehold interests and
appurtenant personal property), title investigations having been carried out by
the Company or its subsidiaries consistent with the reasonable practice in the
oil and gas industry in the areas in which the Company and its subsidiaries
operate and (ii) good and marketable title to all other real and personal
property owned by the Company and its subsidiaries, in each case, free and clear
of all liens, encumbrances and defects except such as are described in each of
the Time of Sale Information and the Offering Memorandum or such as do not
materially affect the value of the properties of the Company and its
subsidiaries, considered as one enterprise, and do not interfere in any material
respect with the use made and proposed to be made of such properties by the
Company and its subsidiaries, considered as one enterprise; and all of the
leases and subleases under which the Company or any of its subsidiaries holds or
uses properties are in full force and effect, with such exceptions as would not
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries has any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of the Company or
its subsidiaries under any of the leases or subleases mentioned above,

9



--------------------------------------------------------------------------------



 



or affecting or questioning the rights of the Company or any subsidiary thereof
to the continued possession or use of the leased or subleased premises. The
working interests in oil, gas and mineral leases or mineral interests which
constitute a portion of the real property held by the Company reflect in all
material respects the right of the Company to explore, develop or receive
production from such real property, and the care taken by the Company and its
subsidiaries with respect to acquiring or otherwise procuring such leases or
mineral interests was generally consistent with standard industry practices in
the areas in which the Company and its subsidiaries operate for acquiring or
procuring leases and interests therein to explore, develop or produce for
hydrocarbons.
     (u) Rights-of-Way. The Company and its subsidiaries have such consents,
easements, rights-of-way or licenses from any person (“rights-of-way”) as are
necessary to enable the Company and its subsidiaries to conduct their business
in the manner described in each of the Time of Sale Information and the Offering
Memorandum, subject to such qualifications as may be set forth in each of the
Time of Sale Information and the Offering Memorandum, and except for such
rights-of-way the lack of which would not have, individually or in the
aggregate, a Material Adverse Effect.
     (v) Title to Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, except where the
failure to so own or possess would not, individually or in the aggregate, have a
Material Adverse Effect, and neither the Company nor any of its subsidiaries has
received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing, which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.
     (w) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, equityholders, customers or suppliers of the
Company or any of its subsidiaries, on the other, that is required by the
Securities Act to be described in a registration statement that is not described
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum. There are no outstanding loans, extensions of credit or
advances or guarantees of indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of the members of the
families of any of them.
     (x) Investment Company Act. Neither the Company nor any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum under the heading “Use of proceeds,”
none of them will be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).

10



--------------------------------------------------------------------------------



 



     (y) Taxes. All United States federal income tax returns of the Company and
its subsidiaries required by law to be filed have been filed through the date of
this Agreement (taking into account timely filed extensions) and all taxes shown
by such returns or otherwise assessed, which are due and payable, have been
paid, except assessments against which appeals have been or will be promptly
taken and as to which adequate reserves have been provided in accordance with
GAAP. The Company and its subsidiaries have filed all other tax returns that are
required to have been filed through the date of this Agreement (taking into
account timely filed extensions) pursuant to applicable foreign, state, local or
other law except insofar as the failure to file such returns would not result in
a Material Adverse Effect, and have paid all taxes due pursuant to such returns
or pursuant to any assessment received by the Company and its subsidiaries,
except (i) for such taxes, if any, as are being contested in good faith and as
to which adequate reserves have been provided in accordance with GAAP, or
(ii) insofar as the failure to pay would not result in a Material Adverse
Effect.
     (z) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities necessary to own or lease their
respective properties and to conduct their respective businesses, except where
the failure to possess such licenses, certificates, authorizations or permits
would not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation, nonrenewal or modification of
any such license, certificate, authorization or permit which, individually or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to have a Material Adverse Effect.
     (aa) No Labor Disputes. No labor disturbance by or dispute with the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company or any of the Guarantors, is threatened or imminent, except for
any such disturbance or dispute that would not reasonably be expected to have a
Material Adverse Effect; and neither the Company nor any Guarantor is aware of
any existing, threatened or imminent labor disturbance by or dispute with the
employees of any of the Company’s or any of the Company’s subsidiaries’
principal suppliers, manufacturers, contractors or consultants, except as would
not, individually or in the aggregate, have a Material Adverse Effect.
     (bb) Compliance With Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable federal, state and local laws
and regulations relating to the protection of human health and safety (to the
extent such health and safety relate to exposure to hazardous or toxic
substances or wastes, pollutants or contaminants), the environment or hazardous
or toxic substances or wastes, pollutants or contaminants (“Environmental
Laws”), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
as they are currently being conducted, and (iii) are in compliance with all
terms and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive such required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, have a Material Adverse Effect. There are no costs or liabilities
arising under Environmental Laws with

11



--------------------------------------------------------------------------------



 



respect to the operations or properties of the Company and its subsidiaries
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties, compliance with Environmental Laws, any
permit, license or approval or any related legal constraints on operating
activities, and any potential liabilities of third parties assumed under
contract by the Company or its subsidiaries) that would, individually or in the
aggregate, have a Material Adverse Effect.
     (cc) Compliance with ERISA. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (iv) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (v) no “reportable event” (within the meaning of Section
4043(c) of ERISA) has occurred or is reasonably expected to occur; and (vi)
neither the Company nor any member of the Controlled Group has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA).
     (dd) Disclosure Controls. The Company and its subsidiaries maintain a
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.
     (ee) Accounting Controls. The Company and its subsidiaries maintain a
system of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company and its subsidiaries
(A) make and keep books, records and accounts, which, in reasonable detail,
accurately and fairly reflect the transactions and

12



--------------------------------------------------------------------------------



 



dispositions of their assets and (B) maintain internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, since the end of Oasis
Petroleum LLC’s most recent audited fiscal year, (i) the Company has no reason
to believe that there has been any material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (ii) there has
been no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
     (ff) Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; neither the Company nor any of its subsidiaries has been refused
any insurance coverage sought or applied for; and neither the Company nor any of
its subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as
described in each of the Time of Sale Information and Offering Memorandum.
     (gg) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
     (hh) Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and the Guarantors, threatened.
     (ii) Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company and the Guarantors, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is
currently subject to any U.S. sanctions administered

13



--------------------------------------------------------------------------------



 



by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
     (jj) Solvency. On and immediately after the Closing Date, the Company
(after giving effect to the issuance of the Securities and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company is not less than the total amount required to pay the
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Company is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, the Company is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature;
(iv) the Company is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged; and (v) the
Company is not a defendant in any civil action that would result in a judgment
that the Company is or would become unable to satisfy.
     (kk) No Restrictions on Subsidiaries. Except as set forth in Section 9.04
of the Credit Agreement, no subsidiary of the Company is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Company, from making any
other distribution on such subsidiary’s equity securities or similar ownerships
interest, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.
     (ll) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.
     (mm) Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted on an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

14



--------------------------------------------------------------------------------



 



     (nn) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (oo) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S. The sale of the Securities pursuant to
Regulation S is not part of a plan or scheme to evade the registration
provisions of the Securities Act.
     (pp) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the offer and sale of the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.
     (qq) No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
     (rr) Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors. Each of the
Company and its subsidiaries does not own, and none of the proceeds from the
offering of Securities contemplated hereby will be used directly or indirectly
to purchase or carry, any Margin Stock (as defined in Regulation U of the Board
of Governors of the Federal Reserve System).
     (ss) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
     (tt) Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale

15



--------------------------------------------------------------------------------



 



Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.
     (uu) Engineers; Reserve Reports. The information underlying the estimates
of the Company’s and Oasis Petroleum LLC’s reserves that was supplied to each of
DeGolyer and MacNaughton and W.D. Von Gonten & Co. (the “Reserve Engineers”) for
the purposes of preparing the reserve reports and estimates of the proved
reserves of the Company referenced, included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (the “Reserve
Reports”), including production and costs of operation and estimates of future
capital expenditures and other future exploration and development costs, was
true and correct in all material respects on the dates such estimates were made,
and such information was supplied and prepared in good faith, with a reasonable
basis and in accordance with customary industry practices; other than normal
production of the reserves, the impact of changes in prices and costs, and
fluctuations in demand for oil and natural gas, and except as disclosed in or
contemplated by each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of the Guarantors is aware of any facts
or circumstances that would in the aggregate result in a material adverse change
in the aggregate net proved reserves, or the aggregate present value or the
standardized measure of the future net cash flows therefrom, as described in
each of the Time of Sale Information and the Offering Memorandum and as
reflected in the Reserve Reports; and the estimates of such reserves and the
standardized measure of such reserves as described in each of the Time of Sale
Information and the Offering Memorandum and reflected in the Reserve Reports
referenced therein have been prepared in a manner that complies with the
applicable requirements of the rules under the Securities Act with respect to
such estimates. Each of the Reserve Engineers was, as of the date of each of the
Reserve Reports prepared by them, and are, as of the date hereof, an independent
petroleum engineer with respect to the Company and its subsidiaries.
     (vv) Sarbanes-Oxley Act. There is and has been no failure on the part of
the Company or any of the Company’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes Oxley Act”) and the rules and regulations promulgated in connection
therewith, including Section 402 related to loans and Sections 302 and 906,
related to certifications.
     (ww) Certain Statements and Agreements. The statements relating to legal
matters, documents or proceedings included in each of the Time of Sale
Information and the Offering Memorandum under the captions “Certain United
States federal income tax considerations” and “Description of notes” in each
case are accurate in all material respects and fairly summarize such matters,
documents or proceedings. All material contracts, agreements or other documents
that are required to be filed with the SEC as exhibits pursuant to the
Securities Act or the Exchange Act have been filed as required.
     (xx) Certain Transactions. Subsequent to the respective dates as of which
information is given in each of the Time of Sale Information and the Offering
Memorandum, (i) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction; (ii) the Company has not purchased any of its outstanding capital
stock or equity, nor declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock; and (iii) there has not been any
material change in

16



--------------------------------------------------------------------------------



 



the capital stock or equity, short-term debt or long-term debt of the Company
and its subsidiaries, except in each case as described in each of the Time of
Sale Information and the Offering Memorandum, respectively.
     4. Further Agreements of the Company and the Guarantors. The Company and
each of the Guarantors jointly and severally covenant and agree with each
Initial Purchaser that:
     (a) Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
     (b) Offering Memorandum Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy thereof for review, and will not distribute any such proposed
Offering Memorandum, amendment or supplement or file any such document with the
Commission to which the Representative reasonably objects.
     (c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.
     (d) Notice to the Representative. The Company will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.
     (e) Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as

17



--------------------------------------------------------------------------------



 



then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will immediately notify
the Initial Purchasers thereof and forthwith prepare, at the expense of the
Company, and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in light of the circumstances under
which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.
     (f) Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare, at
the expense of the Company, and, subject to paragraph (b) above, furnish to the
Initial Purchasers such amendments or supplements to the Offering Memorandum (or
any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.
     (g) Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.
     (h) Clear Market. During the period from the date hereof through and
including the date that is 60 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.
     (i) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”

18



--------------------------------------------------------------------------------



 



     (j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
     (k) DTC. The Company will assist the Initial Purchasers in arranging for
the Securities to be eligible for clearance and settlement through DTC.
     (l) No Resales by the Company. The Company will not, and will not permit
any of its affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.
     (m) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (n) No General Solicitation or Directed Selling Efforts. None of the
Company, the Guarantors or any of their respective affiliates or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no covenant is given) will (i) solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act or
(ii) engage in any directed selling efforts (within the meaning of
Regulation S), and all such persons will comply with the offering restrictions
requirement of Regulation S.
     (o) No Stabilization. Neither the Company nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
     5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other

19



--------------------------------------------------------------------------------



 



information that was included (including through incorporation by reference) in
the Preliminary Offering Memorandum or the Offering Memorandum.
     6. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
     (a) Representations and Warranties. The representations and warranties of
the Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
     (b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Company or any of its subsidiaries, the
Securities or any other debt securities or preferred stock issued or guaranteed
by the Company or any of its subsidiaries by any “nationally recognized
statistical rating organization”, as such term is defined by the Commission for
purposes of Section 3(a)(62) under the Exchange Act; and (ii) no such
organization shall have indicated that it has under surveillance or review, or
has changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).
     (c) No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Offering Memorandum (excluding any amendment or supplement
thereto) the effect of which in the judgment of the Representative makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
     (d) Officers’ Certificate. The Representative shall have received on and as
of the Closing Date a certificate of two executive officers of the Company and
of each Guarantor who have specific knowledge of the Company’s or such
Guarantor’s financial matters and is satisfactory to the Representative
(i) confirming that such officers have carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the best knowledge of each such
officer, the representations set forth in Sections 3(a), 3(b) and 3(c) hereof
are true and correct, (ii) confirming that the other representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct and that the Company and the Guarantors have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date, (iii) to the effect set
forth in paragraphs (b) and (c) above and (iv) that, to the knowledge of each
such officer, the statements of the Company and its officers made in any
certificates delivered pursuant to this Agreement are true and correct on and as
of the Closing Date.

20



--------------------------------------------------------------------------------



 



     (e) Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to Representative on behalf of the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information of the Company and its subsidiaries contained or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the date of this
Agreement and the Closing Date shall use a “cut-off” date no more than three
business days prior to such date.
     (f) Reserve Engineer Letters. The Representative shall have received, on
each of the date hereof and the Closing Date, a letter dated the date hereof or
the Closing Date, as the case may be, in form and substance satisfactory to the
Representative, from each of the Reserve Engineers, letters containing
statements and information ordinarily included in reserve engineers’ “comfort
letters” with respect to the applicable reserve reports and related information
contained or incorporated by reference in the Time of Sale Information or the
Offering Memorandum.
     (g) Opinion and 10b-5 Statement of Counsel for the Company. The
Representative shall have received the written opinion and 10b-5 statement,
dated the Closing Date and addressed to the Initial Purchasers, from Vinson &
Elkins L.L.P., counsel for the Company and the Guarantors, in substantially the
form set forth as Exhibit B and in form and substance reasonably satisfactory to
the Representative and counsel for the Initial Purchasers.
     (h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Andrews Kurth LLP, counsel for the Initial Purchasers, with
respect to such matters as the Representative may reasonably request, and such
counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.
     (i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
     (j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their
qualification and good standing in such other jurisdictions in which the conduct
of the Company’s and its subsidiaries’ business or ownership or leasing of
property or assets requires such qualification, in each case in writing or any
standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.

21



--------------------------------------------------------------------------------



 



     (k) Indenture. The Company, the Guarantors and the Trustee shall have
entered into the Indenture in form and substance reasonably satisfactory to the
Representative, and the Representative shall have received a counterpart of the
Indenture that shall have been executed and delivered by the Trustee and a duly
authorized officer of the Company and each of the Guarantors.
     (l) Registration Rights Agreement. The Representative shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.
     (m) DTC. The Securities shall be eligible for clearance and settlement
through DTC.
     (n) Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     7. Indemnification and Contribution.
     (a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates who have, or who are alleged to have,
participated in the distribution of Securities, directors and officers and each
person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) such Initial Purchaser, and the
successors and assigns of all the foregoing persons, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
therein, it being understood and agreed that the only such information furnished
by any Initial Purchaser consists of the information described as such in
paragraph (b) below.
     (b) Indemnification of the Company. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company, each of
the Guarantors, each of their respective directors and officers and each person,
if any, who controls the Company or any of the Guarantors (within the meaning of
Section 15 of the Securities Act or Section 20 of the

22



--------------------------------------------------------------------------------



 



Exchange Act) to the same extent as the indemnity set forth in paragraph (a)
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following: the information contained in the
third and fourth sentences of the tenth paragraph and the twelfth paragraph,
respectively, under the caption “Plan of distribution” in the Preliminary
Offering Memorandum and the Offering Memorandum.
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed in
writing to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonably incurred fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be paid or reimbursed as they
are incurred. Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities LLC and any such separate
firm for the Company, the Guarantors, their respective directors and officers
and any control persons of the Company and the Guarantors shall be designated in

23



--------------------------------------------------------------------------------



 



writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent (which shall
not be unreasonably withheld), but if settled with such consent or if there be a
final judgment for the plaintiff, the Indemnifying Person agrees to indemnify
each Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph (c), the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person (which shall not be unreasonably withheld), effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantors
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Company and the Guarantors on the one hand
and the Initial Purchasers on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
     (e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for

24



--------------------------------------------------------------------------------



 



such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above. The amount paid
or payable by an Indemnified Person as a result of the losses, claims, damages
and liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.
     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, on or by any of the New York Stock Exchange, the Nasdaq Global Select
Market or the over-the-counter market; (ii) trading of any securities issued or
guaranteed by the Company or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred; (iv) a general moratorium on commercial banking activities shall
have been declared by federal or New York State authorities; (v) there shall
have occurred any outbreak or escalation of hostilities or any change in
financial markets or any calamity or crisis, either within or outside the United
States, that, in the judgment of the Representative, is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum; or
(vi) there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Time of Sale
Information or the Offering Memorandum, any change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries, taken as a whole, whether or not arising in the
ordinary course of business, that, in the judgment of the Representative, is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

25



--------------------------------------------------------------------------------



 



     9. Defaulting Initial Purchaser.
     (a) If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.
     (d) Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

26



--------------------------------------------------------------------------------



 



     10. Payment of Expenses.
     (a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any transfer fees
or taxes payable in that connection; (ii) the costs incident to the preparation,
printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel, the independent accountants and reserve engineers; (v) the fees and
expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors (including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants; provided that notwithstanding clause (ix) above, the Initial
Purchasers shall pay one-half of the lease expenses associated with any airplane
which is used in connection with such “road show” presentations.
     (b) If (i) this Agreement is terminated pursuant to clauses (ii) or (vi) of
Section 8, (ii) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement, the
Company and each of the Guarantors jointly and severally agrees to reimburse the
Initial Purchasers for all out-of-pocket costs and expenses (including the fees
and expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained

27



--------------------------------------------------------------------------------



 



in this Agreement or made by or on behalf of the Company, the Guarantors or the
Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company, the
Guarantors or the Initial Purchasers.
     13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) except where otherwise expressly provided, the term
“subsidiary” has the meaning set forth in Rule 405 under the Securities Act; and
(e) the term “written communication” has the meaning set forth in Rule 405 under
the Securities Act.
     14. Miscellaneous.
     (a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 270-1063); Attention:
Geoffrey Benson. Notices to the Company and the Guarantors shall be given to
them at 1001 Fannin, Suite 1500, Houston, Texas 77002, Attention: Niko
Lorentzatos (fax: (281) 404-9704).
     (c) Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Signature pages to follow]

28



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

OASIS PETROLEUM INC.
      /s/ Thomas B. Nusz       Name:   Thomas B. Nusz      Title:   President
and Chief Executive Officer        OASIS PETROLEUM LLC
      /s/ Thomas B. Nusz       Name:   Thomas B. Nusz      Title:   President
and Chief Executive Officer        OASIS PETROLEUM NORTH AMERICA LLC
      /s/ Thomas B. Nusz       Name:   Thomas B. Nusz      Title:   President
and Chief Executive Officer     

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



Accepted: January 28, 2011
J.P. MORGAN SECURITIES LLC
On behalf of itself and each of the
several Initial Purchasers listed in
Schedule 1 hereto.

                By:   /s/ Geoff Benson         Authorized Signatory       
Name:   Geoff Benson       Title:   Managing Director       

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 1

          Initial Purchaser   Principal Amount    
J.P. Morgan Securities LLC
  $ 140,000,000  
Wells Fargo Securities, LLC
  $ 100,000,000  
BNP Paribas Securities Corp.
  $ 40,000,000  
UBS Securities LLC
  $ 40,000,000  
Johnson Rice & Company L.L.C.
  $ 23,000,000  
Morgan Keegan & Company, Inc.
  $ 11,000,000  
RBS Securities Inc.
  $ 23,000,000  
Tudor, Pickering, Holt & Co. Securities, Inc.
  $ 23,000,000  
 
     
TOTAL:
  $ 400,000,000  
 
     

Schedule 1

 



--------------------------------------------------------------------------------



 



Schedule 2

      Guarantors   Jurisdiction of Name of Subsidiary   Organization
OASIS PETROLEUM LLC
  Delaware
OASIS PETROLEUM NORTH AMERICA, LLC
  Delaware

Schedule 2

 



--------------------------------------------------------------------------------



 



Schedule 3

                              Beneficial     Jurisdiction of   Foreign  
Ownership by the Subsidiary   Organization   Qualifications   Company
Oasis Petroleum LLC
  Delaware   Texas     100 %
Oasis Petroleum
North America LLC
  Delaware   Montana, North Dakota, South Dakota and Texas     100 %
Oasis Petroleum
International LLC
  Delaware   None     100 %
Oasis Petroleum
Columbia LLC
  Delaware   None     100 %

Schedule 3

 



--------------------------------------------------------------------------------



 



ANNEX A
Additional Time of Sale Information
     1. Term sheet containing the terms of the Securities, substantially in the
form of Annex B.
Annex A-1

 



--------------------------------------------------------------------------------



 



ANNEX B
Pricing Term Sheet
Annex B-1

 



--------------------------------------------------------------------------------



 



Supplement, dated January 28, 2011
to Preliminary Offering Memorandum Dated January 24, 2011
Strictly confidential
OASIS PETROLEUM INC.
This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum (as supplemented through and including the date hereof, the
“Preliminary Offering Memorandum”). The information in this Supplement
supplements the Preliminary Offering Memorandum and updates and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used in this Supplement but not defined herein have the
meanings given them in the Preliminary Offering Memorandum.
The notes have not been registered under the Securities Act of 1933 and are
being offered only to (1) “qualified institutional buyers” as defined in
Rule 144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.

     
Issuer:
  Oasis Petroleum Inc.
 
   
Title of Securities:
  7.25% Senior Notes due 2019
 
   
Aggregate Principal Amount:
  $400,000,000
 
   
Gross Proceeds:
  $400,000,000
 
   
Distribution:
  144A/Regulation S with Registration Rights as set forth in the Preliminary
Offering Memorandum
 
   
Final Maturity Date:
  February 1, 2019
 
   
Issue Price:
  100%
 
   
Coupon:
  7.25%
 
   
Yield to Maturity:
  7.25%
 
   
Spread to Benchmark Treasury:
  +429 bps
 
   
Benchmark Treasury:
  UST 2.75% due February 15, 2019
 
   
Interest Payment Dates:
  February 1 and August 1
 
   
First Interest Payment Date:
  August 1, 2011
 
   
Ratings:
  Moody’s: Caa1     S&P: B-
 
   
 
  A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.
 
   
Optional Redemption:
  On and after February 1, 2015, in whole or in part, at the

Annex B-2

 



--------------------------------------------------------------------------------



 



     
 
  prices set forth below (expressed as percentages of the principal amount),
plus accrued and unpaid interest, if any, to the date of redemption, on February
1 of the years set forth below:
 
   

                  Date   Price
 
   
 
  2015   103.625%
 
  2016   101.813%
 
  2017 and thereafter   100.000%

     
Optional Redemption with
Equity Proceeds:
  In addition, prior to February 1, 2014, up to 35% at a redemption price equal
to 107.25% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon, if any, to the date of redemption.
 
   
Change of Control:
  Putable at 101% of principal, plus accrued and unpaid interest to the date of
purchase.
 
   
CUSIP / ISIN Numbers:
  144A:              674215AA6   US674215AA68
Regulation S: U65204AA4   USU65204AA40
 
   
Denominations/Multiple:
  $2,000 x 1,000
 
   
Trade Date:
  January 28, 2011
 
   
Settlement:
  (T+3) on February 2, 2011
 
   
Initial Purchasers of Senior Notes:
  Joint Book-Running Managers:
J.P. Morgan Securities LLC
Wells Fargo Securities, LLC
BNP Paribas Securities Corp.
UBS Securities LLC
 
   
 
  Co-Managers:
 
  Johnson Rice & Company L.L.C.
 
  Morgan Keegan & Company, Inc.
 
  RBS Securities Inc.
 
  Tudor, Pickering, Holt & Co. Securities, Inc.

Other Information:
Summary—Our business strategy
The following disclosure under “Summary—Our business strategy—Maintain financial
flexibility and conservative financial position” on page 4 of the Preliminary
Offering Memorandum and each other location where such disclosure appears in the
Preliminary Offering Memorandum are amended to read as follows:
“As of December 31, 2010, we had no outstanding borrowings under our revolving
credit facility and expect to have $671.0 million of liquidity available as a
result of this offering, including approximately $533.5 million in cash and
$137.5 million available under our revolving credit facility after giving effect
to our recent amendment to our
Annex B-3

 



--------------------------------------------------------------------------------



 



revolving credit facility and increase in the aggregate principal amount of
notes offered hereby from $300 million to $400 million.”
Summary—Recent developments—Amendment to revolving credit facility and
redetermination of borrowing base
The disclosure under “Summary—Recent developments—Amendment to revolving credit
facility and redetermination of borrowing base” on page 5 of the Preliminary
Offering Memorandum is supplemented with the following disclosure:
“As a result of increasing the aggregate principal amount of notes offered
hereby from $300 million to $400 million, our borrowing base will automatically
decrease by $12.5 million to $137.5 million.”
Summary—The offering—Ranking
The following disclosure under “Summary—The offering—Ranking” on page 7 if the
Preliminary Offering Memorandum is amended to read as follows:
“As of December 31, 2010, on an as adjusted basis after giving effect to the
sale of the notes, the application of the net proceeds therefrom as described
under “Use of proceeds” in this offering memorandum and the recent adjustments
to the borrowing base under our revolving credit facility, Oasis would have had
no indebtedness outstanding, other than the notes, and Oasis would have had
approximately $137.5 million of secured borrowing capacity available under its
revolving credit facility after taking into account approximately $25,000 of
outstanding letters of credit. As of December 31, 2010, the non-guarantor
subsidiaries of Oasis had no material assets and no indebtedness outstanding.”
Summary—Summary historical and reserve data
The fifth sentence of footnote 2 to the table under “Summary—Summary historical
and reserve data” on page 15 and to the table under “Business—Our
operations—Estimated proved reserves” on page 82 of the Preliminary Offering
Memorandum and each other location where such disclosure appears in the
Preliminary Offering Memorandum are amended to read as follows:
“As of December 31, 2010, the effect of income tax on our discounted future net
cash flows was $212.1 million, resulting in a Standardized Measure of
$485.7 million.”
As a result, Standardized Measure at December 31, 2010 in the tables on pages 15
and 82 and each other location where such disclosure appears in the Preliminary
Offering Memorandum will be increased to $485.7 million.
Risk Factors
The disclosure under “Risk Factors—We may be able to incur substantially more
debt. This could exacerbate the risks associated with our indebtedness.” on page
18 of the Preliminary Offering Memorandum is supplemented with the following
disclosure:
“As a result of increasing the aggregate principal amount of notes offered
hereby from $300 million to $400 million, our borrowing base will automatically
decrease by $12.5 million to $137.5 million.”
The disclosure under “Risk Factors—Payment of principal and interest on the
notes will be effectively subordinated to our senior secured debt to the extent
of the value of the assets securing that debt and structurally subordinated to
the liabilities of any of our subsidiaries that do not guarantee the notes.” on
page 18 of the Preliminary Offering Memorandum is supplemented with the
following disclosure:
“As a result of increasing the aggregate principal amount of notes offered
hereby from $300 million to $400 million, our borrowing base will automatically
decrease by $12.5 million to $137.5 million.”
Annex B-4

 



--------------------------------------------------------------------------------



 



The first sentence of the disclosure under “Risk Factors—Our level of
indebtedness may increase and reduce our financial flexibility.” on page 37 of
the Preliminary Offering Memorandum is amended to read as follows:
“At the closing of this offering, we expect to have up to $137.5 million
available for future secured borrowings under our revolving credit facility,
subject to periodic borrowing base redeterminations.”
Use of proceeds
The following disclosure under “Use of proceeds” on page 42 of the Preliminary
Offering Memorandum and each other location where such disclosure may appear in
the Preliminary Offering Memorandum are amended to read as follows:
“We estimate that the net proceeds from this offering will be approximately
$390.0 million after deducting the initial purchasers’ discount and our
estimated offering expenses.”
Capitalization
The following numbers in the “As adjusted for this offering” column of the table
under “Capitalization” on page 43 of the Preliminary Offering Memorandum and
each other location where such disclosure may appear in the Preliminary Offering
Memorandum are amended to read as follows:

              As of September 30, 2010       As adjusted for       this offering
  (Dollars in thousands, except share amounts)        
Cash and cash equivalents(1)
  $ 659,623    
Long-term debt:
       
Revolving credit facility(2)
    —  
7.25% Senior Notes due 2019
    400,000  
 
     
Total long-term debt
    400,000  
 
     
Stockholders’ equity:
       
Common stock, $0.01 par value; 300,000,000 shares authorized; 92,216,545 shares
issued and outstanding
    920  
Additional paid-in-capital
    639,559  
Retained deficit
    (94,432 )
 
     
Total stockholders’ equity
    546,047  
 
     
Total capitalization
  $ 946,047  
 
     

 

(1)   Cash and cash equivalents at December 31, 2010 was $143.5 million.   (2)  
On January 21, 2011, we entered into an amendment to our revolving credit
facility in order to, among other things, increase the size of the facility from
$250 million to $600 million and increase our borrowing base from $120 to
$150 million. As a result of increasing the aggregate principal amount of notes
offered hereby from $300 million to $400 million, our borrowing base will
automatically decrease by $12.5 million to $137.5 million. Please read
“Description of other indebtedness.”

Annex B-5

 



--------------------------------------------------------------------------------



 



Management’s discussion and analysis of financial condition and results of
operations
The disclosure under “Management’s discussion and analysis of financial
condition and results of operations—Liquidity and capital resources” on page 61
of the Preliminary Offering Memorandum is supplemented with the following
disclosure:
“As a result of increasing the aggregate principal amount of notes offered
hereby from $300 million to $400 million, our borrowing base will automatically
decrease by $12.5 million to $137.5 million.”
Description of other indebtedness
The disclosure under “Description of other indebtedness—Our revolving credit
facility” on page 112 of the Preliminary Offering Memorandum is supplemented
with the following disclosure:
“As a result of increasing the aggregate principal amount of notes offered
hereby from $300 million to $400 million, our borrowing base will automatically
decrease by $12.5 million to $137.5 million.”
Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.
Annex B-6

 



--------------------------------------------------------------------------------



 



ANNEX C
Restrictions on Offers and Sales Outside the United States
     In connection with offers and sales of the Securities outside the United
States:
     (a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
     (b) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
     (ii) None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
     (iii) At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”
     (iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.
Annex C-1

 



--------------------------------------------------------------------------------



 



Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
     (c) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Securities in circumstances in which Section 21(1) of the
FSMA does not apply to the Company; and
     (ii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.
     (d) Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.
Annex C-2

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Form of Registration Rights Agreement
$400,000,000
OASIS PETROLEUM INC.
7.25% Senior Notes due 2019
Registration Rights Agreement
     This REGISTRATION RIGHTS AGREEMENT dated February 2, 2011 (the “Agreement”)
is entered into by and among Oasis Petroleum Inc., a Delaware corporation (the
“Company”), Oasis Petroleum LLC, a Delaware limited liability company, and Oasis
Petroleum North America, LLC, a Delaware limited liability company (the
“Guarantors”), and J.P. Morgan Securities LLC (“J.P. Morgan”), Wells Fargo
Securities, LLC, BNP Paribas Securities Corp., UBS Securities LLC, Johnson Rice
& Company L.L.C., Morgan Keegan & Company, Inc., RBS Securities Inc., and Tudor,
Pickering, Holt & Co. Securities, Inc. (collectively, the “Initial Purchasers”).
     The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated January 28, 2011 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $400,000,000
aggregate principal amount of the Company’s 7.25% Senior Notes due 2019 (the
“Securities”) which will be guaranteed on an unsecured senior basis by each of
the Guarantors. As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     15. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Additional Guarantor” shall mean any subsidiary of the Company that
executes a Subsidiary Guarantee under the Indenture after the date of this
Agreement.
     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.

Exhibit A-1



--------------------------------------------------------------------------------



 



     “Exchange Offer” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.
     “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.
     “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
     “Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.
     “FINRA” means the Financial Industry Regulatory Authority, Inc.
     “Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.
     “Guarantors” shall have the meaning set forth in the preamble and shall
also include any Guarantor’s successors that guarantee the Securities and any
Additional Guarantors.
     “Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.
     “Indemnified Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indemnifying Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indenture” shall mean the Indenture dated as of February 2, 2011 among the
Company and U.S. Bank National Association, as trustee, as amended and
supplemented by the First Supplemental Indenture relating to the Securities
dated as of February 2, 2011 among the Company, the Guarantors and U.S. Bank
National Association, as trustee, and as the same may be further amended from
time to time in accordance with the terms thereof.
     “Initial Purchasers” shall have the meaning set forth in the preamble.
     “Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.
     “Issuer Information” shall have the meaning set forth in Section 5(a)
hereof.

Exhibit - A-2



--------------------------------------------------------------------------------



 



     “J.P. Morgan” shall have the meaning set forth in the preamble.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.
     “Notice and Questionnaire” shall mean a notice of registration statement
and selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.
     “Participating Broker-Dealers” shall have the meaning set forth in Section
4(a) hereof.
     “Participating Holder” shall mean any Holder of Registrable Securities that
has returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.
     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Registrable Securities” shall mean the Securities; provided that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has become effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement or (ii) when such Securities cease to be
outstanding.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including without limitation: (i) all SEC, stock exchange or FINRA
registration and filing fees, (ii) all fees and expenses incurred in connection
with compliance with state securities or blue sky laws (including reasonable
fees and disbursements of counsel for any Underwriters or Holders in connection
with blue sky qualification of any Exchange Securities or Registrable
Securities), (iii)

Exhibit - A-3



--------------------------------------------------------------------------------



 



all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees, (v) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vi) the fees and disbursements of the Trustee and its counsel,
(vii) the fees and disbursements of counsel for the Company and the Guarantors
and, in the case of a Shelf Registration Statement, the fees and disbursements
of one counsel for the Participating Holders (which counsel shall be selected by
the Participating Holders holding a majority of the aggregate principal amount
of Registrable Securities held by such Participating Holders and which counsel
may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants and independent petroleum
engineers of the Company and the Guarantors, including the expenses of any
special audits, “comfort” letters or letters concerning oil and gas reserve
estimates, as applicable, required by or incident to the performance of and
compliance with this Agreement, but excluding fees and expenses of counsel to
the Underwriters (other than fees and expenses set forth in clause (ii) above)
or the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.
     “Registration Statement” shall mean any registration statement filed under
the Securities Act of the Company and the Guarantors that covers any of the
Exchange Securities or Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securities” shall have the meaning set forth in the preamble.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.
     “Shelf Registration” shall mean a registration effected pursuant to Section
2(b) hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company and the Guarantors that covers all or a portion of the
Registrable Securities (but no other securities unless approved by a majority in
aggregate principal amount of the Registrable Securities held by the
Participating Holders) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.
     “Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

Exhibit - A-4



--------------------------------------------------------------------------------



 



     “Subsidiary Guarantees” shall mean the guarantees of the Securities and
Exchange Securities by the Guarantors under the Indenture.
     “Staff” shall mean the staff of the SEC.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
     “Underwriter” shall have the meaning set forth in Section 3(e) hereof.
     “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.
     16. Registration Under the Securities Act. (a) To the extent not prohibited
by any applicable law or applicable interpretations of the Staff, the Company
and the Guarantors shall use commercially reasonable efforts to (i) cause to be
filed an Exchange Offer Registration Statement covering an offer to the Holders
to exchange all the Registrable Securities for Exchange Securities and (ii) have
such Registration Statement remain effective until 180 days after the last
Exchange Date for use by one or more Participating Broker-Dealers. The Company
and the Guarantors shall commence the Exchange Offer promptly after the Exchange
Offer Registration Statement is declared effective by the SEC and use
commercially reasonable efforts to complete the Exchange Offer not later than
60 days after such effective date.
     The Company and the Guarantors shall commence the Exchange Offer by mailing
or making available the related Prospectus, appropriate letters of transmittal
and other accompanying documents to each Holder stating, in addition to such
other disclosures as are required by applicable law, substantially the
following:

  (i)   that the Exchange Offer is being made pursuant to this Agreement and
that all Registrable Securities validly tendered and not properly withdrawn will
be accepted for exchange;     (ii)   the dates of acceptance for exchange (which
shall be a period of at least 20 Business Days from the date such notice is
mailed or made available) (the “Exchange Dates”);     (iii)   that any
Registrable Security not tendered will remain outstanding and continue to accrue
interest but will not retain any rights under this Agreement, except as
otherwise specified herein;     (iv)   that any Holder electing to have a
Registrable Security exchanged pursuant to the Exchange Offer will be required
to (A) surrender such Registrable Security, together with the appropriate
letters of transmittal, to the institution and at the address and in the manner
specified in the notice, or (B) effect such exchange otherwise in compliance
with the applicable procedures of the depositary for such

Exhibit - A-5



--------------------------------------------------------------------------------



 



      Registrable Security, in each case prior to the close of business on the
last Exchange Date; and     (v)   that any Holder will be entitled to withdraw
its election, not later than the close of business on the last Exchange Date, by
(A) sending to the institution and at the address specified in the notice, a
telegram, facsimile transmission or letter setting forth the name of such
Holder, the principal amount of Registrable Securities delivered for exchange
and a statement that such Holder is withdrawing its election to have such
Securities exchanged or (B) effecting such withdrawal in compliance with the
applicable procedures of the depositary for the Registrable Securities.

     As a condition to participating in the Exchange Offer, a Holder will be
required to represent to the Company and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Securities in
violation of the provisions of the Securities Act, (iii) it is not an
“affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Company or any Guarantor and (iv) if such Holder is a broker-dealer that will
receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will deliver a Prospectus (or, to the extent
permitted by law, make available a Prospectus to purchasers) in connection with
any resale of such Exchange Securities.
     As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

  (i)   accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and     (ii)
  deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

     The Company and the Guarantors shall use commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.
          (b) In the event that (i) the Company and the Guarantors determine
that the Exchange Offer Registration provided for in Section 2(a) above is not
available or the Exchange Offer may not be completed as soon as practicable
after the last Exchange Date because it would violate any applicable law or
applicable interpretations of the Staff, (ii) the Exchange Offer is not for any
other reason completed by January 28, 2012 or (iii) any Initial Purchaser shall
so request

Exhibit - A-6



--------------------------------------------------------------------------------



 



in connection with any offer or sale of Registrable Securities (a “Shelf
Request”), the Company and the Guarantors shall use commercially reasonable
efforts to cause to be filed as soon as practicable after such determination,
date or Shelf Request, as the case may be, a Shelf Registration Statement
providing for the sale of all the Registrable Securities by the Holders thereof
and to have such Shelf Registration Statement become effective; provided that no
Holder will be entitled to have any Registrable Securities included in any Shelf
Registration Statement, or entitled to use the prospectus forming a part of such
Shelf Registration Statement, until such Holder shall have delivered a completed
and signed Notice and Questionnaire and provided such other information
regarding such Holder to the Company as is contemplated by Section 3(b) hereof.
     In the event that the Company and the Guarantors are required to file a
Shelf Registration Statement pursuant to clause (iii) of the preceding sentence,
the Company and the Guarantors shall use commercially reasonable efforts to file
and have declared effective by the SEC (or file and become effective
automatically, as the case may be) both an Exchange Offer Registration Statement
pursuant to Section 2(a) above with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to offers and sales
of Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.
     The Company and the Guarantors agree to use commercially reasonable efforts
to keep the Shelf Registration Statement continuously effective until the
earlier of one year following the effective date of the Shelf Registration
Statement and such time as all the Registrable Securities covered by the Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement (the “Shelf Effectiveness Period”). The Company and the Guarantors
further agree to supplement or amend the Shelf Registration Statement, the
related Prospectus and any Free Writing Prospectus if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder or if reasonably requested by a
Participating Holder with respect to information relating to such Holder, and,
to the extent necessary, to use commercially reasonable efforts to cause any
such amendment to become effective and such Shelf Registration Statement,
Prospectus or Free Writing Prospectus, as the case may be, to become usable as
soon as thereafter practicable. The Company and the Guarantors agree to furnish
to the Participating Holders copies of any such supplement or amendment promptly
after its being used or filed with the SEC.
          (c) The Company and the Guarantors shall pay all Registration Expenses
in connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.
          (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

Exhibit - A-7



--------------------------------------------------------------------------------



 



     In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required hereby, is not declared effective (or does
not automatically become effective) on or prior to January 28, 2012, the Company
will pay liquidated damages to Holders of Registrable Securities with the effect
that the interest rate on the Registrable Securities will be increased by 1.00%
per annum until the Exchange Offer is completed or the Shelf Registration
Statement, if required hereby, is declared effective by the SEC (or becomes
automatically effective). All liquidated damages will be paid by the Company on
the next scheduled interest payment date in the same manner as interest is paid
on the Securities under the Indenture.
     If the Shelf Registration Statement, if required hereby, has been declared
effective or automatically becomes effective, as the case may be, and thereafter
either ceases to be effective or the Prospectus contained therein ceases to be
usable at any time during the Shelf Effectiveness Period, and such failure to
remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period, unless such failure to remain effective or
usable relates or is directly attributable to an acquisition or disposition
being undertaken by the Company then the Company will pay liquidated damages to
the Holders of Registrable Securities with the effect that the interest rate on
the Registrable Securities will be increased by 1.00% per annum commencing on
the 31st day in such 12-month period and ending on such date that the Shelf
Registration Statement has again been declared (or automatically becomes)
effective or the Prospectus again becomes usable.
          (e) Without limiting the remedies available to the Initial Purchasers
and the Holders, the Company and the Guarantors acknowledge that any failure by
the Company or the Guarantors to comply with their obligations under
Section 2(a) and Section 2(b) hereof may result in material irreparable injury
to the Initial Purchasers or the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Section 2(a) and Section 2(b)
hereof. The provisions for liquidated damages set forth in Section 2(d) above
shall be the only monetary remedy available to the Holders under this Agreement.
     17. Registration Procedures. (a) In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors
shall as expeditiously as possible:

  (i)   prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Company and the Guarantors, (y) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the Participating
Holders thereof and (z) shall comply as to form in all material respects with
the requirements of the applicable form and include all financial statements and
oil and gas reserve information required by the SEC to be filed therewith; and
use commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective for the applicable period in accordance
with Section 2 hereof;

Exhibit - A-8



--------------------------------------------------------------------------------



 



  (ii)   prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;     (iii)   to the extent any Free Writing
Prospectus is used, file with the SEC any Free Writing Prospectus that is
required to be filed by the Company or the Guarantors with the SEC in accordance
with the Securities Act and to retain any Free Writing Prospectus not required
to be filed;     (iv)   in the case of a Shelf Registration, furnish to each
Participating Holder, to counsel for the Initial Purchasers, to counsel for such
Participating Holders and to each Underwriter of an Underwritten Offering of
Registrable Securities, if any, without charge, as many copies of each
Prospectus, including each preliminary prospectus or Free Writing Prospectus,
and any amendment or supplement thereto, as such Participating Holder, counsel
or Underwriter may reasonably request in order to facilitate the sale or other
disposition of the Registrable Securities thereunder; and, subject to
Section 3(c) below, the Company and the Guarantors’ consent to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;     (v)   use
commercially reasonable efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Participating Holder shall reasonably request in writing by
the time the applicable Registration Statement becomes effective; cooperate with
such Participating Holders in connection with any filings required to be made
with FINRA, and do any and all other acts and things that may be reasonably
necessary or advisable to enable each Participating Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Participating Holder; provided that neither the Company nor any Guarantor
shall be required to (1) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (2) file any general consent to service of process in
any such jurisdiction or (3) subject itself to taxation in any such jurisdiction
if it is not so subject;     (vi)   notify counsel for the Initial Purchasers
and, in the case of a Shelf Registration, notify each Participating Holder and
counsel for such Participating Holders

Exhibit - A-9



--------------------------------------------------------------------------------



 



      promptly and, if requested by any such Participating Holder or counsel,
confirm such advice in writing (1) when a Registration Statement has become
effective, when any post-effective amendment thereto has been filed and becomes
effective, when any Free Writing Prospectus has been filed or any amendment or
supplement to the Prospectus or any Free Writing Prospectus has been filed,
(2) of any request by the SEC or any state securities authority for amendments
and supplements to a Registration Statement, Prospectus or any Free Writing
Prospectus or for additional information after the Registration Statement has
become effective, (3) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, including the
receipt by the Company of any notice of objection of the SEC to the use of a
Shelf Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act, (4) if, between the applicable
effective date of a Shelf Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company or any Guarantor contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to an offering of
such Registrable Securities cease to be true and correct in all material
respects or if the Company or any Guarantor receives any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation of any proceeding for such purpose,
(5) of the happening of any event during the period a Registration Statement is
effective that makes any statement made in such Registration Statement or the
related Prospectus or any Free Writing Prospectus untrue in any material respect
or that requires the making of any changes in such Registration Statement or
Prospectus or any Free Writing Prospectus in order to make the statements
therein, in the light of the circumstances in which they were made in the case
of the Prospectus or any Free Writing Prospectus, not misleading and (6) of any
determination by the Company or any Guarantor that a post-effective amendment to
a Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate;     (vii)   use commercially
reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of a Registration Statement or, in the case of a Shelf
Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest practicable
moment and provide immediate notice to each Holder or Participating Holder of
the withdrawal of any such order or such resolution;     (viii)   in the case of
a Shelf Registration, furnish or make available to each Participating Holder,
without charge, at least one conformed copy of each Registration Statement and
any post-effective amendment thereto (without any documents incorporated therein
by reference or exhibits thereto, unless requested);

Exhibit - A-10



--------------------------------------------------------------------------------



 



  (ix)   in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;     (x)
  upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof,
use commercially reasonable efforts to prepare and file with the SEC a
supplement or post-effective amendment to the Exchange Offer Registration
Statement or Shelf Registration Statement or the related Prospectus or any Free
Writing Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus or Free Writing Prospectus, as the case may be, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers known
to the Company (in the case of the Exchange Offer Registration Statement) to
suspend use of the Prospectus or any Free Writing Prospectus as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Company and the Guarantors have
amended or supplemented the Prospectus or the Free Writing Prospectus, as the
case may be, to correct such misstatement or omission; provided that the
obligations under this Section 3(a)(x) with respect to the Exchange Offer
Registration Statement shall terminate at the end of the period set forth in
Section 2(a)(ii) of this Agreement;     (xi)   a reasonable time prior to the
filing of any Registration Statement, any Prospectus, any Free Writing
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus or a Free Writing Prospectus, provide copies of such document to
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Participating Holders and their counsel) and make
such of the representatives of the Company and the Guarantors as shall be
reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Participating Holders or their
counsel) available for discussion of such document; and the Company and the
Guarantors shall not, at any time after initial filing of a Registration
Statement, use or file any Prospectus, any Free Writing Prospectus, any
amendment of or supplement to a Registration Statement, a Prospectus or a Free
Writing Prospectus, of which the Initial Purchasers and their counsel (and, in
the case of a Shelf Registration Statement, the Participating Holders and their
counsel) shall not have previously been advised and furnished a copy or to which

Exhibit - A-11



--------------------------------------------------------------------------------



 



      the Initial Purchasers or their counsel (and, in the case of a Shelf
Registration Statement, the Participating Holders or their counsel) shall
reasonably object;     (xii)   obtain a CUSIP number for all Exchange Securities
or Registrable Securities, as the case may be, not later than the initial
effective date of a Registration Statement;     (xiii)   cause the Indenture to
be qualified under the Trust Indenture Act in connection with the registration
of the Exchange Securities or Registrable Securities, as the case may be;
cooperate with the Trustee and the Holders to effect such changes to the
Indenture as may be required for the Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and execute, and use commercially
reasonable efforts to cause the Trustee to execute, all documents as may be
required to effect such changes and all other forms and documents required to be
filed with the SEC to enable the Indenture to be so qualified in a timely
manner;     (xiv)   in the case of a Shelf Registration, make available for
inspection by a representative of the Participating Holders (an “Inspector”),
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, any attorneys and accountants designated by a majority
in aggregate principal amount of the Registrable Securities held by the
Participating Holders and any attorneys and accountants designated by such
Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company and its
subsidiaries, and cause the respective officers, directors and employees of the
Company and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; provided that if any such information is identified by
the Company or any Guarantor as being confidential or proprietary, each Person
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any Inspector, Participating Holder or Underwriter;     (xv)  
if reasonably requested by any Participating Holder, promptly include in a
Prospectus supplement or post-effective amendment such information with respect
to such Participating Holder as such Participating Holder reasonably requests to
be included therein and make all required filings of such Prospectus supplement
or such post-effective amendment as soon as the Company has received
notification of the matters to be so included in such filing;     (xvi)   in the
case of a Shelf Registration, enter into such customary agreements and take all
such other commercially reasonable actions in connection therewith (including
those requested by the Participating Holders of a majority in principal amount
of the Registrable Securities covered by the Shelf Registration Statement) in
order to expedite or facilitate the disposition of such Registrable Securities
including, but

Exhibit - A-12



--------------------------------------------------------------------------------



 



      not limited to, an Underwritten Offering and in such connection, (1) to
the extent possible, make such representations and warranties to the
Participating Holders and any Underwriters of such Registrable Securities with
respect to the business of the Company and its subsidiaries and the Registration
Statement, Prospectus, any Free Writing Prospectus and documents incorporated by
reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (2) obtain
opinions of counsel to the Company and the Guarantors (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Participating Holders and such Underwriters and their respective counsel)
addressed to each Participating Holder and Underwriter of Registrable
Securities, covering the matters customarily covered in opinions requested in
underwritten offerings, (3) obtain “comfort” letters from the independent
certified public accountants of the Company and the Guarantors (and, if
necessary, any other certified public accountant of any subsidiary of the
Company or the Guarantors, or of any business acquired by the Company or the
Guarantors for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each Participating
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus, (4) obtain oil and gas reserve report letters from any independent
petroleum engineering firms whose reports relating to the Company’s reserves
have, prior to the date of such Shelf Registration, been previously publicly
disclosed in a filing by the Company and (5) deliver such documents and
certificates as may be reasonably requested by the Participating Holders of a
majority in principal amount of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company and the Guarantors made pursuant to clause (1) above and to evidence
compliance with any customary conditions contained in an underwriting agreement;
and     (xvii)   So long as any Registrable Securities remain outstanding, cause
each Additional Guarantor upon the creation or acquisition by the Company of
such Additional Guarantor, to execute a counterpart to this Agreement in the
form attached hereto as Annex A and to deliver such counterpart, together with
an opinion of counsel as to the enforceability thereof against such entity, to
the Initial Purchasers no later than five Business Days following the execution
thereof.

          (b) In the case of a Shelf Registration Statement, the Company may
require each Holder of Registrable Securities to furnish to the Company a Notice
and Questionnaire and such other information regarding such Holder and the
proposed disposition by such Holder of such Registrable Securities as the
Company and the Guarantors may from time to time reasonably request in writing.

Exhibit - A-13



--------------------------------------------------------------------------------



 



          (c) Each Participating Holder agrees that, upon receipt of any notice
from the Company and the Guarantors of the happening of any event of the kind
described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Participating
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
Free Writing Prospectus contemplated by Section 3(a)(x) hereof and, if so
directed by the Company and the Guarantors, such Participating Holder will
deliver to the Company and the Guarantors all copies in its possession, other
than permanent file copies then in such Participating Holder’s possession, of
the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.
          (d) If the Company and the Guarantors shall give any notice to suspend
the disposition of Registrable Securities pursuant to a Registration Statement,
the Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.
          (e) The Participating Holders who desire to do so may sell such
Registrable Securities in an Underwritten Offering. In any such Underwritten
Offering, the investment bank or investment banks and manager or managers (each
an “Underwriter”) that will administer the offering will be selected by the
Holders of a majority in principal amount of the Registrable Securities included
in such offering; provided, however, that such Underwriter must be reasonably
satisfactory to the Company.
     18. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has
taken the position that any broker-dealer that receives Exchange Securities for
its own account in the Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.
     The Company and the Guarantors understand that it is the Staff’s position
that if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

Exhibit - A-14



--------------------------------------------------------------------------------



 



          (b) In light of the above, and notwithstanding the other provisions of
this Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) of this Agreement), in order to expedite or facilitate
the disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.
          (c) The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.
     19. Indemnification and Contribution. (a) The Company and the Guarantors,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser and each Holder, their respective affiliates, directors and officers
and each Person, if any, who controls any Initial Purchaser or any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, (1) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any “issuer information” (“Issuer Information”) filed
or required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to any Initial Purchaser or
information relating to any Holder furnished to the Company in writing through
J.P. Morgan or any selling Holder expressly for use therein. In connection with
any Underwritten Offering permitted by Section 3, the Company and the
Guarantors, jointly and severally, will also indemnify the Underwriters, if any,
selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.
          (b) Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15

Exhibit - A-15



--------------------------------------------------------------------------------



 



of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Holder
furnished to the Company in writing by such Holder expressly for use in any
Registration Statement, any Prospectus and any Free Writing Prospectus.
          (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan, (y) for any Holder, its directors and officers and
any control Persons of such Holder shall be designated in writing by the
Majority Holders and (z) in all other cases shall be designated in writing by
the Company. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if

Exhibit - A-16



--------------------------------------------------------------------------------



 



(i) such settlement is entered into more than 30 days after receipt by the
Indemnifying Person of such request and (ii) the Indemnifying Person shall not
have reimbursed the Indemnified Person in accordance with such request prior to
the date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
          (d) If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
          (e) The Company, the Guarantors and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.

Exhibit - A-17



--------------------------------------------------------------------------------



 



          (f) The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
          (g) The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchasers or any Holder or any Person controlling any
Initial Purchaser or any Holder, or by or on behalf of the Company or the
Guarantors or the officers or directors of or any Person controlling the Company
or the Guarantors, (iii) acceptance of any of the Exchange Securities and
(iv) any sale of Registrable Securities pursuant to a Shelf Registration
Statement.
     20. General.
          (a) No Inconsistent Agreements. The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement and
(ii) neither the Company nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof or any provision that could affect adversely the rights of any Holder of
Registrable Securities to receive liquidated damages in the amount and on the
payment dates as provided in Section 2(d) shall be effective as against any
Holder of Registrable Securities unless consented to in writing by such Holder.
Any amendments, modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.
          (c) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Company and the Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c). All such notices and
communications shall be deemed to have been duly

Exhibit - A-18



--------------------------------------------------------------------------------



 



given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt
is acknowledged, if telecopied; and on the next Business Day if timely delivered
to an air courier guaranteeing overnight delivery. Copies of all such notices,
demands or other communications shall be concurrently delivered by the Person
giving the same to the Trustee, at the address specified in the Indenture.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.
          (e) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.
          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (g) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
          (h) Governing Law. This Agreement, and any claim, controversy or
dispute arising under or related to this Agreement, shall be governed by and
construed in accordance with the laws of the State of New York.
          (i) Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company, the Guarantors and the
Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid

Exhibit - A-19



--------------------------------------------------------------------------------



 



provisions the economic effect of which comes as close as possible to that of
the invalid, void or unenforceable provisions.
[Signature Page to Follow.]

Exhibit - A-20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            OASIS PETROLEUM INC.

    By:           Name:           Title:        

            OASIS PETROLEUM LLC
      By:           Name:           Title:        

            OASIS PETROLEUM NORTH AMERICA LLC
      By:           Name:           Title:        

Confirmed and accepted as of the date first above written:
J.P. MORGAN SECURITIES LLC
For itself and on behalf of the several Initial Purchasers

                By           Authorized Signatory               

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Annex A
Counterpart to Registration Rights Agreement
          The undersigned hereby absolutely, unconditionally and irrevocably
agrees as a Guarantor (as defined in the Registration Rights Agreement, dated
February 2, 2011 by and among Oasis Petroleum Inc., a Delaware corporation, the
guarantors party thereto and J.P. Morgan Securities LLC, on behalf of itself and
the other Initial Purchasers) to be bound by the terms and provisions of such
Registration Rights Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this counterpart as
of                     , 201     .

            [GUARANTOR]
      By:           Name:             Title:          

Annex A

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Company Counsel Opinion
          The following legal opinion points shall be limited to (a) the General
Corporation Law and the Limited Liability Company Act of the State of Delaware
and (b) the laws of (i) the State of New York, (ii) the State of Texas and
(iii) the United States of America.
     1. The Company is validly existing as a corporation and in good standing
under the laws of the State of Delaware. Each of the Guarantors is validly
existing as a limited liability company and in good standing under the laws of
the State of Delaware.
     2. The Company has the corporate power and corporate authority under the
laws of the State of Delaware to (i) execute and deliver, and incur and perform
all of its obligations under, the Purchase Agreement, the Registration Rights
Agreement, the Base Indenture, the Supplemental Indenture and the Securities
(collectively the “Transaction Documents”) and (ii) carry on its business and
own its properties as described in the Time of Sale Information and the Offering
Memorandum. Each of the Guarantors has the limited liability company power and
authority under the laws of the State of Delaware to (i) execute and deliver,
and to incur and perform all of its obligations under, the Transaction Documents
to which it is a party and (ii) carry on its business and own its properties as
described in the Time of Sale Information and the Offering Memorandum.
     3. Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company. The Exchange Securities have been duly authorized by
the Company. Each of the Purchase Agreement, the Registration Rights Agreement
and the Supplemental Indenture has been duly authorized, executed and delivered
by each of the Guarantors.
     4. None of the execution and delivery of, or the incurrence or performance
by the Company and the Guarantors (collectively, the “Obligors”) of their
respective obligations under, each of the Transaction Documents to which it is a
party, each in accordance with its terms, (A) constituted, constitutes or will
constitute a violation under any provision of the Delaware Limited Liability
Company Act, Delaware General Corporation Law, Regulation T, U or X of the Board
of Governors of the Federal Reserve System or the applicable laws of the State
of Texas, State of New York or U. S. federal law, (B) constituted, constitutes
or will constitute a violation under the certificate of incorporation,
certificate of formation, bylaws, operating agreement or limited liability
company agreement or any other formation or governing document of the Company or
the Guarantors, (C) constituted, constitutes, or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under any agreement or other instrument
binding upon the Company or any of the Subsidiaries filed as an exhibit to the
Company’s Registration Statement on Form S-1 (File No. 333-165212) or any
periodic or current report filed by the Company prior to Closing (the
“Applicable Agreements”) , (D) resulted, results or will result in the creation
of any security interest in, or lien upon, any of the property or assets of any
Obligor pursuant to any of the Applicable Agreements, or (E) to such counsel’s
knowledge, any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any Subsidiary,

Exhibit B-1



--------------------------------------------------------------------------------



 



except for any contravention described in clauses (A) or (C) which would not,
individually or in the aggregate, have a Material Adverse Effect.
     5. No consent, approval, authorization or order of, or qualification or
filing with, any governmental body or agency is required for the execution and
delivery by each of the Company and the Guarantors of, or the performance or
incurrence by the Company or the Guarantors of their respective obligations
under, the Transaction Documents or the consummation of the transactions
thereunder, except (A) as have been or will be obtained or made on or prior to
the Closing Date, (B) registration of the Exchange Offer or resale of the
Securities under the Securities Act pursuant to the Registration Rights
Agreement, and qualification of the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”), in connection with the issuance of
the Exchange Securities or (C) where the failure to obtain such consent,
approval, authorization, order or qualification would not reasonably be expected
to have a Material Adverse Effect or materially impair the ability of the
Company and Guarantors to consummate the transactions contemplated by the
Transaction Documents.
     6. The statements under the caption “Description of notes” in the
Preliminary Offering Memorandum as supplemented by the Pricing Term Sheet and in
the Offering Memorandum, insofar as such statements purport to summarize certain
provisions of documents referred to therein and reviewed by us as described
above, fairly summarize such provisions in all material respects, subject to the
qualifications and assumptions stated therein.
     7. The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the caption “Certain United States federal income tax
considerations,” insofar as they refer to statements of law or legal
conclusions, fairly summarize the matters referred to therein in all material
respects, subject to the qualifications and assumptions stated therein.
     8. The Indenture constitutes a valid and binding obligation of each of the
Obligors, enforceable against each of them in accordance with its terms, under
the laws of the State of New York, except as such enforceability may be limited
by the Enforceability Exceptions; and the Indenture conforms in all material
respects with the requirements of the Trust Indenture Act and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.
     9. When authenticated by the Trustee in the manner provided in the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the Purchase Agreement, the Securities will constitute valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, under the laws
of the State of New York, except as such enforceability may be limited by the
Enforceability Exceptions.
     10. When the Securities have been authenticated by the Trustee in the
manner provided in the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the Purchase Agreement, the guarantee of the
Securities included in the Indenture will constitute a valid and binding
obligation of the Guarantors, enforceable against the Guarantors in accordance
with the terms of the Indenture, under the laws of the State of New York, except
as such enforceability may be limited by the Enforceability Exceptions.

Exhibit B-2



--------------------------------------------------------------------------------



 



     11. When validly executed by the Company and authenticated by the Trustee
in the manner provided in the Indenture and delivered in exchange for Initial
Securities pursuant to the Exchange Offer contemplated by the Registration
Rights Agreement, the Exchange Securities will constitute valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, under the laws
of the State of New York, except as such enforceability may be limited by the
Enforceability Exceptions.
     12. When the Exchange Securities have been validly executed by the Company
and authenticated by the Trustee in accordance with the provisions of the
Indenture and delivered in exchange for Initial Securities pursuant to the
Exchange Offer contemplated by the Registration Rights Agreement, the guarantee
included in the Indenture of the Exchange Securities will constitute a valid and
binding obligation of the Guarantors, enforceable against the Guarantors in
accordance with the terms of the Indenture, under the laws of the State of New
York, except as such enforceability may be limited by the Enforceability
Exceptions.
     13. The Registration Rights Agreement constitutes a valid and binding
obligation of each of the Obligors, enforceable against each of them in
accordance with its terms, under the laws of the State of New York, except as
such enforceability may be limited by the Enforceability Exceptions.
     14. (A) Assuming the accuracy of the representations, warranties and
covenants of the Company, Guarantors and Initial Purchasers set forth in ( ), (
), ( ) in the Purchase Agreement, the offer, issue, sale and delivery of the
Securities (and the guaranties thereof by the Guarantors) to the Initial
Purchasers and the initial resale of the Securities (and the guaranties thereof
by the Guarantors) by the Initial Purchasers, each in the manner contemplated by
the Purchase Agreement and the Offering Memorandum, do not require registration
under the Securities Act, and (B) prior to the consummation of the Exchange
Offer or the effectiveness of the Shelf Registration Statement (as defined in
the Registration Rights Agreement), such offer, issue, sale and delivery of the
Securities (and the guaranties thereof by the Guarantors) and such initial
resale of the Securities (and the guaranties thereof by the Guarantors) do not
require qualification of the Indenture under the Trust Indenture Act, as
amended, provided, however, that we express no opinion as to any subsequent
resale of any Security (and the guaranties thereof by the Guarantors) or any
Exchange Security (and the guaranties thereof by the Guarantors).
     15. The Company and the Guarantors are not, and immediately after giving
effect to the issuance and sale of the Securities pursuant to the Purchase
Agreement and the application of proceeds therefrom as described in the
Preliminary Offering Memorandum as supplemented by the Pricing Term Sheet and in
the Offering Memorandum, will not be, an “investment company” within the meaning
of said term as used in the Investment Company Act of 1940, as amended.
     16. In a case properly argued and presented, a Texas court or a United
States federal court sitting in Texas and applying Texas conflict of law
principles as set out in Chapter 271 of the Texas Business and Commerce Code,
would give effect to the provisions of the Securities and the provisions of the
Indenture that purport to require that the rights and obligations of the parties
thereto are to be governed by and construed in accordance with the laws of the
State of New York.

Exhibit B-3



--------------------------------------------------------------------------------



 



          In addition, we have participated in conferences with officers and
other representatives of the Obligors, the independent registered public
accounting firm and the reserve engineer for the Obligors, your counsel and your
representatives at which the contents of the Time of Sale Information and the
Offering Memorandum and related matters were discussed and, although we have not
independently verified and are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Time of Sale Information and the Offering Memorandum (except as
and to the extent set forth in paragraphs 6 and 7 above), on the basis of the
foregoing (relying as to factual matters to the extent we deem reasonable upon
statements of fact made to us by representatives of the Obligors), no facts have
come to our attention that have led us to believe that (i) the Time of Sale
Information, as of 12:15 p.m. (Eastern Standard Time) on January 28, 2011
contained an untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (ii) the Offering
Memorandum, as of its date and as of the date hereof, contained or contains an
untrue statement of a material fact or omitted or omits to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, it being understood that we express
no statement or belief with respect to (i) the historical financial statements
and related schedules, including the notes and schedules thereto and the
auditor’s report thereon (and any other financial or accounting data derived
therefrom) and (ii) oil and natural gas reserve estimates, in each case included
in, or excluded from, the Offering Memorandum or the Time of Sale Information.

Exhibit B-4